Fourth Court of Appeals
                                        San Antonio, Texas

                                     CONCURRING OPINION
                                            No. 04-19-00881-CV

                                        IN RE Hannah RYERSON

                                      Original Mandamus Proceeding 1

Opinion by: Beth Watkins, Justice
Concurring opinion by: Patricia O. Alvarez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: March 4, 2020

           Relator’s petition for writ of mandamus asked this court to direct the trial court “to vacate

its December 4, 2019 order dismissing [relator’s] contribution counterclaim.” I concur in the

majority’s denial of relator’s petition. However, I write separately to clarify that our denial of

relator’s petition should not be interpreted as conflicting with the trial court’s order that relator’s

“allegations of contributory negligence and contribution credits remain.”

                                                         Patricia O. Alvarez, Justice




1
 This proceeding arises out of Cause No. 2018CI04186, styled Kirsten Hartman and Diamond Landeros v. Hannah
Ryerson, pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.